DETAILED ACTION
This office action is in response to the communication received on 07/15/2022 concerning application no. 17/137,787 filed on 12/30/2020.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 07/15/2022. These drawings are unacceptable as the replacement sheets contain the same objected material as noted on 12/30/2020.
The drawings are objected to because Figs. 9B, 9C, and 9D have reference numerals that are difficult to read and discern from the ultrasound image in the background.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 14, recite “a first depth value”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the depth value is referring to. The depth value can be a threshold value, a reference value, or a depth of a target of interest.
For purposes of examination, the Office is considering the depth value to the a threshold value rather than the depth of a target of interest.
Line 14-15, recite “imaging depth”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art the imaging depth is referring to the maximum limit of depth that the imaging is performed or if it is referring to the focus of ultrasound transmission or if it is referring to any depth which is detecting ultrasound. The difference between these depths is that after the focal point, ultrasound begins to diverge beyond the focus. Furthermore, the maximum limit of depth requires clear and definite limits as ultrasound continues to attenuate through a transmission medium. 
For purposes of examination, the Office is considering the imaging depth to be a depth of detection.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “configure the ultrasound device to modify the location of the first ultrasound imaging plane based on the user selection by translating the first ultrasound imaging plane when an imaging depth is less than a first depth value and by tilting the first ultrasound imaging plane when the imaging depth is greater than the first depth value”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to comparing imaging depth to a depth value and performing a translation/rotation based on the comparison. Comparing two values can be performed in the mind. The translation/rotation is performed in response to this comparison to obtain an ultrasound image, which amounts to a data gathering step. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “a processing device in operative communication with an ultrasound device, the processing device configured to: receive a user selection to modify a location of a first ultrasound imaging plane, wherein: the processing device is configured, when receiving the user selection, to receive the user selection through a graphical user interface (GUI) displayed by the processing device and including a first ultrasound imaging plane indicator; and the first ultrasound imaging plane indicator indicates the location of the first ultrasound imaging plane”. Reception of ultrasound input is a form of data gathering and therefore, is a form of an pre-solution insignificant activity. Display of a GUI and the imaging plane indicator merely amounts to a post-solution insignificant activity. The use of processing device does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 2 recites the following elements: “wherein the processing device is configured to receive the user selection to modify the location of the first ultrasound imaging plane without receiving a user selection to change an ultrasound imaging mode or an ultrasound imaging preset”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of a processing device does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 2 is ineligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 3 recites the following elements: “wherein the processing device is further configured to: configure the ultrasound device to alternate collection of ultrasound images with the first ultrasound imaging plane and ultrasound images with a second ultrasound imaging plane”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of a processing device does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 3 is ineligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 3 rejection.
Claim 4 recites the following elements: “wherein the processing device is configured, when configuring the ultrasound device to alternate collection of the ultrasound images with the first ultrasound imaging plane and the ultrasound images with the second ultrasound imaging plane, to: configure the ultrasound device to collect ultrasound images such that a time period between collection of successive ultrasound images is in a range of approximately 1/30-1/15 seconds”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of a processing device does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 4 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 3 rejection.
Claim 4 recites the following elements: “wherein the processing device is configured, when configuring the ultrasound device to alternate collection of the ultrasound images with the first ultrasound imaging plane and the ultrasound images with the second ultrasound imaging plane, to: configure the ultrasound device to collect the ultrasound images with the first ultrasound imaging plane using a first aperture and to collect the ultrasound images with the second ultrasound imaging plane using a second aperture”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of a processing device does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 5 is ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 5 rejection.
Claim 6 recites the following elements: “the first ultrasound imaging plane is along an elevational dimension of the ultrasound device; the second ultrasound imaging plane is along an azimuthal dimension of the ultrasound device; the first aperture has a long dimension along the elevational dimension of the ultrasound device; and the second aperture has a long dimension along the azimuthal dimension of the ultrasound device”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 6 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 3 rejection.
Claim 7 recites the following elements: “wherein the processing device is configured, when configuring the ultrasound device to alternate collection of the ultrasound images with the first ultrasound imaging plane and the ultrasound images with the second ultrasound imaging plane, to: configure the ultrasound device to collect the ultrasound images with the first ultrasound imaging plane using a first set of beamforming parameters and to collect the ultrasound images with10054476.2Application No.: 17/137,7874 Docket No.: B1348.70172US01Reply to Office Action of February 15, 2022 the second ultrasound imaging plane using a second set of beamforming parameters”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of a processing device does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 3 rejection.
Claim 8 recites the following elements: “wherein a user does not rotate the ultrasound device when the ultrasound device is alternating collection of the ultrasound images with the first ultrasound imaging plane and the ultrasound images with the second ultrasound imaging plane”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 8 is ineligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 3 rejection.
Claim 9 recites the following elements: “wherein the first ultrasound imaging plane is along an azimuthal dimension of the ultrasound device and the second ultrasound imaging plane is along an elevational dimension of the ultrasound device, or the first ultrasound imaging plane is along the elevational dimension of the ultrasound device and the second ultrasound imaging plane is along the azimuthal dimension of the ultrasound device”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 9 is ineligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 3 rejection.
Claim 10 recites the following elements: “wherein the processing device is further configured to: simultaneously display an ultrasound image having the first ultrasound imaging plane and an ultrasound image having a second ultrasound imaging plane”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. The use of processing devices does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 10 is ineligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 11 recites the following elements: “wherein the processing device is further configured to: display the first ultrasound imaging plane indicator superimposed on an ultrasound image with a second ultrasound imaging plane or adjacent to the ultrasound image having the second ultrasound imaging plane”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. The use of processing devices does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 11 is ineligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 12 recites the following elements: “wherein the first ultrasound imaging plane indicator indicates where the first ultrasound imaging plane intersects the second ultrasound imaging plane”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. The use of processing devices does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 12 is ineligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 12 rejection.
Claim 13 recites the following elements: “wherein the first ultrasound imaging plane intersects the second ultrasound imaging plane at a real-world location corresponding to a location of the first ultrasound imaging plane indicator in the ultrasound image having the second ultrasound imaging plane”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. The use of processing devices does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 13 is ineligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 13 rejection.
Claim 14 recites the following elements: “wherein the processing device is configured, when receiving the user selection to modify the position of the first ultrasound imaging plane, to detect a dragging movement on the first ultrasound imaging plane indicator or on the ultrasound image having the second ultrasound imaging plane”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. The use of processing devices does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 14 is ineligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 13 rejection.
Claim 15 recites the following elements: “wherein the processing device is configured, when receiving the user selection to modify the position of the first ultrasound imaging plane, to receive a selection of a location on the ultrasound image having the second ultrasound imaging plane”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. The use of processing devices does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 15 is ineligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 16 recites the following elements: “wherein the processing device is further configured to: display a second ultrasound imaging plane indicator superimposed on an ultrasound image having the first ultrasound imaging plane or adjacent to the ultrasound image having the first ultrasound imaging plane”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. The use of processing devices does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 16 is ineligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 16 rejection.
Claim 17 recites the following elements: “wherein the second ultrasound imaging plane indicator indicates where the second ultrasound imaging plane intersects the first ultrasound imaging plane”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. The use of processing devices does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 17 is ineligible.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 17 rejection.
Claim 18 recites the following elements: “wherein the second ultrasound imaging plane intersects the first ultrasound imaging plane at a real-world location corresponding to a location of the second ultrasound imaging plane indicator in the ultrasound image having the first ultrasound imaging plane”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. The use of processing devices does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 18 is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Salgo et al. (PGPUB No. US 2003/0060710) in view of Neben et al. (US Patent No. 10,709,415) further in view of Cox et al. (PGPUB No. US 2018/0279996).

Regarding claim 1, Salgo teaches an apparatus, comprising: 
a processing device (Central controller 120) in operative communication with an ultrasound device (Fig. 1 shows the central controller connected to the probe 110 via other processing components used in ultrasound transmission/reception), the processing device configured to: 
receive a user selection to modify a location of a first ultrasound imaging plane (Paragraph 0014 teaches that the user is able to input commands via a user interface. Paragraph 0016 teaches that the operator can adjust the orientation of the slices such that they align with features of interest. This is done in real time and the planes can be displayed), wherein: 
the processing device is configured, when receiving the user selection, to receive the user selection through a graphical user interface (GUI) displayed by the processing device and including a first ultrasound imaging plane indicator (Paragraph 0016 teaches that the slices that image the features of interest are displayed and the orientation is adjusted by the operator. Paragraph 0030 teaches that the icon 400 displays the relative orientation of the image planes. See Fig. 4 and 7); and 
the first ultrasound imaging plane indicator indicates the location of the first ultrasound imaging plane (Paragraph 0030 teaches that the icon 400 displays the relative orientation of the image planes. Paragraph 0029 teaches that the second image R is shown in relation with the other image. The initial condition is that the planes are 90 degrees from one another. See Fig. 4 and 7); and 
configure the ultrasound device to modify the location of the first ultrasound imaging plane based on the user selection (Paragraph 0004 teaches that the cross-hairs can be dragged to different positions to select and display new image planes).
	However, Salgo is silent regarding an apparatus, comprising:
configure the ultrasound device to modify the location of the first ultrasound imaging plane based on the user selection by translating the first ultrasound imaging plane when an imaging depth is less than a first depth value and by tilting the first ultrasound imaging plane when the imaging depth is greater than the first depth value.
In an analogous imaging field of endeavor, regarding the transmission of ultrasound and monitoring of imaging conditions, Neben teaches an apparatus, comprising:
configure the ultrasound device to modify the location of the first ultrasound imaging plane based on the user selection by tilting the first ultrasound imaging plane when the imaging depth is greater than the first depth value (Abstract teaches that the depth threshold is set and based on it, the parameters based of an imaging mode are determined when the depth is greater than the threshold. Col. 11 lines 55-Col. 14, lines 26 teaches that the focal points are controlled based on the parameter. The transmission can be performed in a wedge shape. Fig. 13 shows the scan plans to be diverging. Col. 17, lines 40-49, teaches that the user input takes commands from the operator. Col. 5, lines 55-Col. 6, lines 15, teaches that the user input determines the depth value. Col. 1, lines 61-Col. 2, lines 6 teaches that one imaging mode can be performed with less than a threshold value and another imaging mode can be performed with greater than a threshold value).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Salgo with Neben’s teaching of using a depth value to determine the control of ultrasound transmission based on the relationship to a depth condition. This modified apparatus would allow the user to perform deep or shallow based imaging based on threshold values (Col. 1, lines 61-Col. 2, lines 6 of Neben). Furthermore, this allows for a dynamic determination to insure the optimal parameters are used in imaging based on the reference depth value.
However, Neben is silent regarding an apparatus, comprising: configure the ultrasound device to modify the location of the first ultrasound imaging plane based on the user selection by translating the ultrasound imaging plane.
In an analogous imaging field of endeavor, regarding the transmission of ultrasound and monitoring of imaging conditions, Cox teaches an apparatus, comprising: configure the ultrasound device to modify the location of the first ultrasound imaging plane based on the user selection by translating the ultrasound imaging plane and by tilting the ultrasound plane (Paragraphs 0097-0098 teach that the distance of the ultrasound plane in relation to an interventional element located in the body is determined and the transducer mechanism acts in response to the offset distance ton dynamically position the imaging location. Paragraphs 0127 and 0130 teaches that the user controls allow for the alteration of the shifting of the image in the sagittal or coronal directions. Abstract teaches that rotation can be performed. Paragraph 0142 teaches that the ultrasound image is generated based on the orientation in relation to the patient. This image in Fig. 15D is 90 degrees from the image in Fig. 15C. The arrow 112 is used to designate the true up orientation and allow for the proper position based on angular rotation. Paragraph 0091 teaches that parameters include the probe parameters such as the scan start and end points that are positional information).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Salgo and Neben with Cox’s teaching of translating ultrasound planes. Given that Neben teaches changing imaging parameters based on depth positioning and the rotation of imaging planes, and Cox considers translation and rotation of the imaging planes to be parameters, it would be obvious that the imaging modes of Neben can incorporate Cox’s translation and rotation in response to the imaging depth. Cox is aware that alteration of the imaging can be based on imaging depth as noted in paragraph 0016. Salgo is also aware that rotation allows for the change in imaging planes. This modified apparatus would allow the user to obtain improved ultrasound images of the location of interest with high resolution 3D images (Paragraph 0118 of Cox). Furthermore, this ensures appropriate alignment and imaging of targets of interest (Paragraphs 0017-0018 of Cox).

Regarding claim 2, modified Salgo teaches the apparatus in claim 1, as discussed above.
Salgo further teaches an apparatus, wherein the processing device is configured to receive the user selection to modify the location of the first ultrasound imaging plane without receiving a user selection to change an ultrasound imaging mode or an ultrasound imaging preset (Paragraph 0004 teaches that the cross-hairs can be dragged to different positions to select and display new image planes. Paragraph 0014 teaches that the parameters of the transmission frequency band are coupled to the transmit control frequency and image based on the band. The user command merely steers the beams as disclosed in paragraph 0014).

Regarding claim 11, modified Salgo teaches the apparatus in claim 1, as discussed above.
Salgo further teaches an apparatus, wherein the processing device is further configured to: 
display the first ultrasound imaging plane indicator superimposed on an ultrasound image with a second ultrasound imaging plane or adjacent to the ultrasound image having the second ultrasound imaging plane (Paragraph 0031 teaches how the left image and right image indicators are set and 90 degrees from one another. Fig. 5 shows the indicators’ relationships during manipulation. Fig. 7 shows the images are adjacent to one another and to the indicators on the display. See modified Fig. 7 below).

    PNG
    media_image1.png
    438
    419
    media_image1.png
    Greyscale

Modified Fig. 7

Regarding claim 12, modified Salgo teaches the apparatus in claim 1, as discussed above.
Salgo further teaches an apparatus, wherein the first ultrasound imaging plane indicator indicates where the first ultrasound imaging plane intersects the second ultrasound imaging plane (Paragraph 0024 teaches that the image planes are intersecting with one another. See Fig. 5 and 7 which show the indication of the intersection of planes. Paragraph 0029 teaches that the second image R is shown in relation with the other image. The initial condition is that the planes are 90 degrees from one another).

Regarding claim 13, modified Salgo teaches the apparatus in claim 12, as discussed above.
Salgo further teaches an apparatus, wherein the first ultrasound imaging plane intersects the second ultrasound imaging plane at a real-world location corresponding to a location of the first ultrasound imaging plane indicator in the ultrasound image having the second ultrasound imaging plane (Paragraph 0017 teaches that Fig. 2A shows the intersection of planes 510 and 512 with respect of a feature of interest. Paragraph 0029 teaches that the second image R is shown in relation with the other image. The initial condition is that the planes are 90 degrees from one another. Fig. 7 shows the indication of the intersection of the planes).

Regarding claim 14, modified Salgo teaches the apparatus in claim 13, as discussed above.
Salgo further teaches an apparatus, wherein the processing device is configured, when receiving the user selection to modify the position of the first ultrasound imaging plane, to detect a dragging movement on the first ultrasound imaging plane indicator or on the ultrasound image having the second ultrasound imaging plane (Paragraph 0014 teaches that the user is able to input commands via a user interface. Paragraph 0016 teaches that the operator can adjust the orientation of the slices such that they align with features of interest. This is done in real time and the planes can be displayed. Paragraph 0004 teaches that the cross-hairs can be dragged to different positions to select and display new image planes).

Regarding claim 15, modified Salgo teaches the apparatus in claim 13, as discussed above.
Salgo further teaches an apparatus, wherein the processing device is configured, when receiving the user selection to modify the position of the first ultrasound imaging plane, to receive a selection of a location on the ultrasound image having the second ultrasound imaging plane (Paragraph 0014 teaches that the user is able to input commands via a user interface. Paragraph 0016 teaches that the operator can adjust the orientation of the slices such that they align with features of interest. This is done in real time and the planes can be displayed. Paragraph 0004 teaches that the cross-hairs can be dragged to different positions to select and display new image planes. Paragraph 0019 teaches that the image planes are intersecting. See Fig. 5 and 7).

Regarding claim 16, modified Salgo teaches the apparatus in claim 11, as discussed above.
Salgo further teaches an apparatus, wherein the processing device is further configured to: 
display a second ultrasound imaging plane indicator superimposed on an ultrasound image having the first ultrasound imaging plane or adjacent to the ultrasound image having the first ultrasound imaging plane (Paragraph 0031 teaches how the left image and right image indicators are set and 90 degrees from one another. Fig. 5 shows the indicators’ relationships during manipulation. Fig. 7 shows the images are adjacent to one another and to the indicators on the display. See modified Fig. 7 below).

    PNG
    media_image1.png
    438
    419
    media_image1.png
    Greyscale

Modified Fig. 7

Regarding claim 17, modified Salgo teaches the apparatus in claim 16, as discussed above.
Salgo further teaches an apparatus, wherein the second ultrasound imaging plane indicator indicates where the second ultrasound imaging plane intersects the first ultrasound imaging plane (Paragraph 0031 teaches how the left image and right image indicators are set and 90 degrees from one another. Fig. 5 shows the indicators’ relationships during manipulation. Fig. 7 shows the images are adjacent to one another and to the indicators on the display. See modified Fig. 7 below).

    PNG
    media_image1.png
    438
    419
    media_image1.png
    Greyscale

Modified Fig. 7

Regarding claim 18, modified Salgo teaches the apparatus in claim 17, as discussed above.
Salgo further teaches an apparatus, wherein the second ultrasound imaging plane intersects the first ultrasound imaging plane at a real-world location corresponding to a location of the second ultrasound imaging plane indicator in the ultrasound image having the first ultrasound imaging plane (Paragraph 0017 teaches that Fig. 2A shows the intersection of planes 510 and 512 with respect of a feature of interest. Paragraph 0029 teaches that the second image R is shown in relation with the other image. The initial condition is that the planes are 90 degrees from one another. Fig. 7 shows the indication of the intersection of the planes).

Claims 3, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Salgo et al. (PGPUB No. US 2003/0060710) in view of Neben et al. (US Patent No. 10,709,415) further in view of Cox et al. (PGPUB No. US 2018/0279996) further in view of Kasahara (JP 2006006686).

Regarding claim 3, modified Salgo teaches the apparatus in claim 1, as discussed above.
	However, the combination of Salgo, Neben, and Cox is silent regarding an apparatus, wherein the processing device is further configured to:
configure the ultrasound device to alternate collection of ultrasound images with the first ultrasound imaging plane and ultrasound images with a second ultrasound imaging plane.
	In an analogous imaging field of endeavor, regarding bi-plane ultrasound imaging of a target, Kasahara teaches an apparatus, wherein the processing device is further configured to: 
configure the ultrasound device to alternate collection of ultrasound images with the first ultrasound imaging plane and ultrasound images with a second ultrasound imaging plane (Paragraph 0028 teaches that the scanning surfaces S1 and S2 can be alternatively imaged. Fig. 3 shows that the scanning surfaces S1 and S2 are image planes).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Salgo, Neben, and Cox with Kasahara’s teaching of alternating collection of ultrasound images. This modified apparatus to improve the measurement accuracy when measuring area and volume of a region of interest (Paragraph 0023 of Kasahara). Furthermore, the modified apparatus is able to image in accordance with the target’s movement (Paragraph 0007 of Kasahara). 

	Regarding claim 5, modified Salgo teaches the apparatus in claim 3, as discussed above.
	However, the combination of Salgo, Neben, and Cox is silent regarding an apparatus, wherein the processing device is configured, when configuring the ultrasound device to alternate collection of the ultrasound images with the first ultrasound imaging plane and the ultrasound images with the second ultrasound imaging plane, to: 
	configure the ultrasound device to collect the ultrasound images with the first ultrasound imaging plane using a first aperture and to collect the ultrasound images with the second ultrasound imaging plane using a second aperture.
	In an analogous imaging field of endeavor, regarding bi-plane ultrasound imaging of a target, Kasahara teaches an apparatus, wherein the processing device is configured, when configuring the ultrasound device to alternate collection of the ultrasound images with the first ultrasound imaging plane and the ultrasound images with the second ultrasound imaging plane (Paragraph 0028 teaches that the scanning surfaces S1 and S2 can be alternatively imaged. Fig. 3 shows that the scanning surfaces S1 and S2 are image planes), to: 
configure the ultrasound device to collect the ultrasound images with the first ultrasound imaging plane using a first aperture and to collect the ultrasound images with the second ultrasound imaging plane using a second aperture (Fig. 3 shows the plane S1 is according to a first aperture while the plane S2 is according a second aperture).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Salgo, Neben, and Cox with Kasahara’s teaching of apertures associated with ultrasound imaging planes. This modified apparatus to improve the measurement accuracy when measuring area and volume of a region of interest (Paragraph 0023 of Kasahara). Furthermore, the modified apparatus is able to image in accordance with the target’s movement (Paragraph 0007 of Kasahara). 

Regarding claim 6, modified Salgo teaches the apparatus in claim 5, as discussed above.
	However, the combination of Salgo, Neben, and Cox is silent regarding an apparatus, wherein: 
the first ultrasound imaging plane is along an elevational dimension of the ultrasound device; 
the second ultrasound imaging plane is along an azimuthal dimension of the ultrasound device; 
the first aperture has a long dimension along the elevational dimension of the ultrasound device; 
and the second aperture has a long dimension along the azimuthal dimension of the ultrasound device.
In an analogous imaging field of endeavor, regarding bi-plane ultrasound imaging of a target, Kasahara teaches an apparatus, wherein: 
the first ultrasound imaging plane is along an elevational dimension of the ultrasound device (See modified Fig. 3 below); 
the second ultrasound imaging plane is along an azimuthal dimension of the ultrasound device (See modified Fig. 3 below); 
the first aperture has a long dimension along the elevational dimension of the ultrasound device (See modified Fig. 3 below); 
and the second aperture has a long dimension along the azimuthal dimension of the ultrasound device (See modified Fig. 3 below).

    PNG
    media_image2.png
    335
    435
    media_image2.png
    Greyscale

Modified Fig. 3
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Salgo, Neben, and Cox with Kasahara’s teaching of imaging planes according to dimensions of the ultrasound device. This modified apparatus to improve the measurement accuracy when measuring area and volume of a region of interest (Paragraph 0023 of Kasahara). Furthermore, the modified apparatus is able to image in accordance with the target’s movement (Paragraph 0007 of Kasahara). 

Regarding claim 8, modified Salgo teaches the apparatus in claim 3, as discussed above.
	However, the combination of Salgo, Neben, and Cox is silent regarding an apparatus, wherein a user does not rotate the ultrasound device when the ultrasound device is alternating collection of the ultrasound images with the first ultrasound imaging plane and the ultrasound images with the second ultrasound imaging plane.
	In an analogous imaging field of endeavor, regarding bi-plane ultrasound imaging of a target, Kasahara teaches an apparatus, wherein a user does not rotate the ultrasound device when the ultrasound device is alternating collection of the ultrasound images with the first ultrasound imaging plane and the ultrasound images with the second ultrasound imaging plane (Paragraph 0028 teaches that the scanning surfaces S1 and S2 can be alternatively imaged. Fig. 3 shows that the scanning surfaces S1 and S2 are image planes. Claim 5 teaches that a robotic arm can hold the ultrasonic probe).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Salgo, Neben, and Cox with Kasahara’s teaching of holding the device during altering ultrasound images. This modified apparatus to improve the measurement accuracy when measuring area and volume of a region of interest (Paragraph 0023 of Kasahara). Furthermore, the modified apparatus is able to image in accordance with the target’s movement (Paragraph 0007 of Kasahara). 

Regarding claim 9, modified Salgo teaches the apparatus in claim 3, as discussed above.
	However, the combination of Salgo, Neben, and Cox is silent regarding an apparatus, wherein the first ultrasound imaging plane is along an azimuthal dimension of the ultrasound device and the second ultrasound imaging plane is along an elevational dimension of the ultrasound device, or the first ultrasound imaging plane is along the elevational dimension of the ultrasound device and the second ultrasound imaging plane is along the azimuthal dimension of the ultrasound device. 
In an analogous imaging field of endeavor, regarding bi-plane ultrasound imaging of a target, Kasahara teaches an apparatus, wherein the first ultrasound imaging plane is along an azimuthal dimension of the ultrasound device and the second ultrasound imaging plane is along an elevational dimension of the ultrasound device, or the first ultrasound imaging plane is along the elevational dimension of the ultrasound device and the second ultrasound imaging plane is along the azimuthal dimension of the ultrasound (See modified Fig. 3 below).

    PNG
    media_image2.png
    335
    435
    media_image2.png
    Greyscale

Modified Fig. 3
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Salgo, Neben, and Cox with Kasahara’s teaching of imaging planes according to dimensions of the ultrasound device. This modified apparatus to improve the measurement accuracy when measuring area and volume of a region of interest (Paragraph 0023 of Kasahara). Furthermore, the modified apparatus is able to image in accordance with the target’s movement (Paragraph 0007 of Kasahara). 

Regarding claim 10, modified Salgo teaches the apparatus in claim 3, as discussed above.
	Salgo further teaches an apparatus, wherein the processing device is further configured to: simultaneously display an ultrasound image having the first ultrasound imaging plane and an ultrasound image having a second ultrasound imaging plane (Fig. 7 shows the ultrasound planes shown simultaneously together).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Salgo et al. (PGPUB No. US 2003/0060710) in view of Neben et al. (US Patent No. 10,709,415) further in view of Cox et al. (PGPUB No. US 2018/0279996) further in view of Kasahara (JP 2006006686) further in view of Bagge (PGPUB No. US 2013/0158405).

Regarding claim 4, modified Salgo teaches the apparatus in claim 3, as discussed above.
However, the combination of Salgo, Neben, and Cox is silent regarding an apparatus, wherein the processing device is configured, when configuring the ultrasound device to alternate collection of the ultrasound images with the first ultrasound imaging plane and the ultrasound images with the second ultrasound imaging plane, to: configure the ultrasound device to collect ultrasound images such that a time period between collection of successive ultrasound images is in a range of approximately 1/30-1/15 seconds.
	In an analogous imaging field of endeavor, regarding bi-plane ultrasound imaging of a target, Kasahara teaches an apparatus, wherein the processing device is configured, when configuring the ultrasound device to alternate collection of the ultrasound images with the first ultrasound imaging plane and the ultrasound images with the second ultrasound imaging plane (Paragraph 0028 teaches that the scanning surfaces S1 and S2 can be alternatively imaged. Fig. 3 shows that the scanning surfaces S1 and S2 are image planes).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Salgo, Neben, and Cox with Kasahara’s teaching of alternating ultrasound image collection. This modified apparatus to improve the measurement accuracy when measuring area and volume of a region of interest (Paragraph 0023 of Kasahara). Furthermore, the modified apparatus is able to image in accordance with the target’s movement (Paragraph 0007 of Kasahara). 
	However, the combination of Salgo, Neben, Cox, and Kasahara is silent regarding an apparatus, configure the ultrasound device to collect ultrasound images such that a time period between collection of successive ultrasound images is in a range of approximately 1/30-1/15 seconds.
	In an analogous imaging field of endeavor, regarding bi-plane ultrasound imaging of a target, Bagge teaches an apparatus, configure the ultrasound device to collect ultrasound images such that a time period between collection of successive ultrasound images is in a range of approximately 1/30-1/15 seconds (Paragraph 0023 teaches that the frame rate can be 20-200 Hz. The time period=1/frame rate= 1/20 seconds. Similarly, all values to 30 will yield a range of time periods between frames to be 1/20-1/30 seconds. Paragraph 0043 teaches that a first and second scan plane can be acquired in an alternative manner).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Salgo, Neben, Cox, and Kasahara with Bagge’s teaching of a collection of ultrasound images at defined time periods. This modified apparatus would allow for the user to visualize a three-dimensional view with two intersecting 2D images (Paragraph 0001 of Bagge). Furthermore, the modified apparatus is able to improve specular reflector delineation and lower speckle (Paragraph 0022 of Bagge).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Salgo et al. (PGPUB No. US 2003/0060710) in view of Neben et al. (US Patent No. 10,709,415) further in view of Cox et al. (PGPUB No. US 2018/0279996) further in view of Kasahara (JP 2006006686) further in view Call et al. (PGPUB No. US 2014/0058266).

Regarding claim 7, modified Salgo teaches the apparatus in claim 3, as discussed above.
However, the combination of Salgo, Neben, and Cox is silent regarding an apparatus, wherein the processing device is configured, when configuring the ultrasound device to alternate collection of the ultrasound images with the first ultrasound imaging plane and the ultrasound images with the second ultrasound imaging plane, to: configure the ultrasound device to collect the ultrasound images with the first ultrasound imaging plane using a first set of beamforming parameters and to collect the ultrasound images with the second ultrasound imaging plane using a second set of beamforming parameters.
In an analogous imaging field of endeavor, regarding bi-plane ultrasound imaging of a target, Kasahara teaches an apparatus, wherein the processing device is configured, when configuring the ultrasound device to alternate collection of the ultrasound images with the first ultrasound imaging plane and the ultrasound images with the second ultrasound imaging plane (Paragraph 0028 teaches that the scanning surfaces S1 and S2 can be alternatively imaged. Fig. 3 shows that the scanning surfaces S1 and S2 are image planes).	
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Salgo, Neben, and Cox with Kasahara’s teaching of alternating ultrasound image collection. This modified apparatus to improve the measurement accuracy when measuring area and volume of a region of interest (Paragraph 0023 of Kasahara). Furthermore, the modified apparatus is able to image in accordance with the target’s movement (Paragraph 0007 of Kasahara). 
	However, the combination of Salgo, Neben, Cox, and Kasahara is silent regarding an apparatus, configure the ultrasound device to collect the ultrasound images with the first ultrasound imaging plane using a first set of beamforming parameters and to collect the ultrasound images with the second ultrasound imaging plane using a second set of beamforming parameters.
	In an analogous imaging field of endeavor, regarding ultrasound imaging with beamforming for ultrasound planes, Call teaches an apparatus, configure the ultrasound device to collect the ultrasound images with the first ultrasound imaging plane using a first set of beamforming parameters and to collect the ultrasound images with the second ultrasound imaging plane using a second set of beamforming parameters (Paragraph 0008 teaches the use of two sets of beamforming parameters that are different from one another. Paragraphs 0130 teaches the use of different image parameter settings and that the second image has different resolution that the first image).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Salgo, Neben, Cox, and Kasahara with Call’s teaching of two sets of beamforming conditions for the ultrasound planes. This modified apparatus would allow for the user to image with improved resolution (Paragraph 0006 of Call). Furthermore, the overall image quality can be improved (Paragraph 0052 of Call).

Claims 3, 5-6, 8-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salgo et al. (PGPUB No. US 2003/0060710) in view of Neben et al. (US Patent No. 10,709,415) further in view of Cox et al. (PGPUB No. US 2018/0279996) further in view of Kasahara (JP 2006006686).

Regarding claim 19, Salgo teaches an apparatus, comprising: 
a processing device (Central controller 120) in operative communication with an ultrasound device (Fig. 1 shows the central controller connected to the probe 110 via other processing components used in ultrasound transmission/reception), the processing device configured to: 
receive a user selection to modify a location of a first ultrasound imaging plane (Paragraph 0014 teaches that the user is able to input commands via a user interface. Paragraph 0016 teaches that the operator can adjust the orientation of the slices such that they align with features of interest. This is done in real time and the planes can be displayed), wherein:
the processing device is configured, when receiving the user selection, to receive the user selection through a graphical user interface (GUI) displayed by10054476.2Application No.: 17/137,7876 Docket No.: B1348.70172US01 Reply to Office Action of February 15, 2022the processing device and including a first ultrasound imaging plane indicator (Paragraph 0016 teaches that the slices that image the features of interest are displayed and the orientation is adjusted by the operator. Paragraph 0030 teaches that the icon 400 displays the relative orientation of the image planes. See Fig. 4 and 7); and
the first ultrasound imaging plane indicator indicates the location of the first ultrasound imaging plane (Paragraph 0030 teaches that the icon 400 displays the relative orientation of the image planes. Paragraph 0029 teaches that the second image R is shown in relation with the other image. The initial condition is that the planes are 90 degrees from one another. See Fig. 4 and 7); and
configure the ultrasound device to modify the location of the first ultrasound imaging plane based on the user selection (Paragraph 0004 teaches that the cross-hairs can be dragged to different positions to select and display new image planes).
	However, Salgo is silent regarding an apparatus, comprising:
configure the ultrasound device to modify the location of the first ultrasound imaging plane based on the user selection by translating the first ultrasound imaging plane.  
In an analogous imaging field of endeavor, regarding the transmission of ultrasound and monitoring of imaging conditions, Cox teaches an apparatus, comprising:
configure the ultrasound device to modify the location of the first ultrasound imaging plane based on the user selection by translating the first ultrasound imaging plane (Paragraphs 0097-0098 teach that the distance of the ultrasound plane in relation to an interventional element located in the body is determined and the transducer mechanism acts in response to the offset distance ton dynamically position the imaging location. Paragraphs 0127 and 0130 teaches that the user controls allow for the alteration of the shifting of the image in the sagittal or coronal directions. Abstract teaches that rotation can be performed. Paragraph 0142 teaches that the ultrasound image is generated based on the orientation in relation to the patient. This image in Fig. 15D is 90 degrees from the image in Fig. 15C. The arrow 112 is used to designate the true up orientation and allow for the proper position based on angular rotation. Paragraph 0091 teaches that parameters include the probe parameters such as the scan start and end points that are positional information).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Salgo with Cox’s teaching of translating ultrasound planes. This modified apparatus would allow the user to obtain improved ultrasound images of the location of interest with high resolution 3D images (Paragraph 0118 of Cox). Furthermore, this ensures appropriate alignment and imaging of targets of interest (Paragraphs 0017-0018 of Cox).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Salgo et al. (PGPUB No. US 2003/0060710) in view of Cox et al. (PGPUB No. US 2018/0279996) further in view of Kasahara (JP 2006006686).

Regarding claim 20, modified Salgo teaches the apparatus in claim 1, as discussed above.
	However, the combination of Salgo and Cox is silent regarding an apparatus, wherein the processing device is further configured to:
configure the ultrasound device to alternate collection of ultrasound images with the first ultrasound imaging plane and ultrasound images with a second ultrasound imaging plane.
In an analogous imaging field of endeavor, regarding bi-plane ultrasound imaging of a target, Kasahara teaches an apparatus, wherein the processing device is further configured to: 
configure the ultrasound device to alternate collection of ultrasound images with the first ultrasound imaging plane and ultrasound images with a second ultrasound imaging plane (Paragraph 0028 teaches that the scanning surfaces S1 and S2 can be alternatively imaged. Fig. 3 shows that the scanning surfaces S1 and S2 are image planes).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Salgo and Cox with Kasahara’s teaching of alternating collection of ultrasound images. This modified apparatus to improve the measurement accuracy when measuring area and volume of a region of interest (Paragraph 0023 of Kasahara). Furthermore, the modified apparatus is able to image in accordance with the target’s movement (Paragraph 0007 of Kasahara). 

Alternatively, claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Salgo et al. (PGPUB No. US 2003/0060710) in view of Neben et al. (US Patent No. 10,709,415) further in view of Cox et al. (PGPUB No. US 2018/0279996) further in view of Kasahara (JP 2006006686) in view of Rafter (PGPUB No. US 2007/0276239).

Regarding claim 8, modified Salgo teaches the apparatus in claim 3, as discussed above.
	However, Salgo is silent regarding an apparatus, wherein a user does not rotate the ultrasound device when the ultrasound device is alternating collection of the ultrasound images with the first ultrasound imaging plane and the ultrasound images with the second ultrasound imaging plane.
	In an analogous imaging field of endeavor, regarding ultrasound imaging with multiple image planes, Rafter teaches an apparatus, wherein a user does not rotate the ultrasound device when the ultrasound device is alternating collection of the ultrasound images with the first ultrasound imaging plane and the ultrasound images with the second ultrasound imaging plane (Paragraph 0023 teaches that the ultrasound images acquiring in different planar orientation. Paragraph 0023 teaches the probe is held stationary. Claim 20 teaches that the first and second planes are alternatively acquired).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Salgo and Kasahara with Rafter’s teaching of holding the device during altering ultrasound images. This modified apparatus would allow use of ultrasonic imaging to assess the state of the myocardium (Paragraph 0001 of Rafter). Furthermore, the system is able to optimize images with two plane orientations (Abstract of Rafter).

Alternatively, claims 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Salgo et al. (PGPUB No. US 2003/0060710) in view of Neben et al. (US Patent No. 10,709,415) further in view of Cox et al. (PGPUB No. US 2018/0279996) further in view of Meier (PGPUB No. US 2010/0312120).

Regarding claim 13, modified Salgo teaches the apparatus in claim 12, as discussed above.
	In an analogous imaging field of endeavor, regarding bi-planar ultrasound imaging of a target, Meier teaches an apparatus, wherein the first ultrasound imaging plane intersects the second ultrasound imaging plane at a real-world location corresponding to a location of the first ultrasound imaging plane indicator in the ultrasound image having the second ultrasound imaging plane (Paragraph 0041 teaches that the array 1220 and 1210 are aligned with the axis 3220 and 3210 on the probe as seen in Fig. 3. This axial relationship is shown in the display 1300 in Fig. 2 as discussed in paragraph 0042. Paragraph 0046 teaches that arrays 1210 and 1220 generate the images).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Salgo with Meier’s teaching of imaging planes that are shown on to be intersecting in the real world and the display. This modified apparatus would provide the user with a non-invasive monitoring system that is able to produce real-time images of blood vessels, organs, bones, nerves, tumors, and other target structures under the skin or other layers of tissue in patients (Paragraph 0003). Furthermore, this system is able to align with the target area and internal target structure to, therefore, assist the hand/eye coordination of the medical practitioner during the monitoring and/or cannulation process (Paragraph 0004 of Meier).

Regarding claim 14, modified Salgo teaches the apparatus in claim 13, as discussed above.
Salgo further teaches an apparatus, wherein the processing device is configured, when receiving the user selection to modify the position of the first ultrasound imaging plane, to detect a dragging movement on the first ultrasound imaging plane indicator or on the ultrasound image having the second ultrasound imaging plane (Paragraph 0014 teaches that the user is able to input commands via a user interface. Paragraph 0016 teaches that the operator can adjust the orientation of the slices such that they align with features of interest. This is done in real time and the planes can be displayed. Paragraph 0004 teaches that the cross-hairs can be dragged to different positions to select and display new image planes).

Regarding claim 15, modified Salgo teaches the apparatus in claim 13, as discussed above.
Salgo further teaches an apparatus, wherein the processing device is configured, when receiving the user selection to modify the position of the first ultrasound imaging plane, to receive a selection of a location on the ultrasound image having the second ultrasound imaging plane (Paragraph 0014 teaches that the user is able to input commands via a user interface. Paragraph 0016 teaches that the operator can adjust the orientation of the slices such that they align with features of interest. This is done in real time and the planes can be displayed. Paragraph 0004 teaches that the cross-hairs can be dragged to different positions to select and display new image planes. Paragraph 0019 teaches that the image planes are intersecting. See Fig. 5 and 7).

Regarding claim 18, modified Salgo teaches the apparatus in claim 17, as discussed above.
	In an analogous imaging field of endeavor, regarding bi-planar ultrasound imaging of a target, Meier teaches an apparatus, wherein the second ultrasound imaging plane intersects the first ultrasound imaging plane at a real-world location corresponding to a location of the second ultrasound imaging plane indicator in the ultrasound image having the first ultrasound imaging plane (Paragraph 0041 teaches that the array 1220 and 1210 are aligned with the axis 3220 and 3210 on the probe as seen in Fig. 3. This axial relationship is shown in the display 1300 in Fig. 2 as discussed in paragraph 0042. Paragraph 0046 teaches that arrays 1210 and 1220 generate the images).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Salgo with Meier’s teaching of imaging planes that are shown on to be intersecting in the real world and the display. This modified apparatus would provide the user with a non-invasive monitoring system that is able to produce real-time images of blood vessels, organs, bones, nerves, tumors, and other target structures under the skin or other layers of tissue in patients (Paragraph 0003). Furthermore, this system is able to align with the target area and internal target structure to, therefore, assist the hand/eye coordination of the medical practitioner during the monitoring and/or cannulation process (Paragraph 0004 of Meier).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chiang et al. (PGPUB No. US 2021/0015456): Teaches the alteration of the direction of ultrasound transmission based on depth values.
Kelly et al. (PGPUB No. US 2004/0015080): Teaches the alteration of the direction of ultrasound transmission based on depth values.
Eggers et al. (PGPUB No. US 2016/0100821): Teaches transmission and pivoting based on a depth value.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793